02-12-280-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00280-CV
 
 



In
  the Interest of M.S.M., A Child
 
 
 
 
 
 


§
 
§
 
§
 
§


From the 323rd District
  Court
 
of
  Tarrant County (323-95192J-11)
 
December
  13, 2012
 
Opinion
  by Justice Meier



 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s order.  It is ordered that the judgment of the
trial court is affirmed.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
 
By_________________________________
   
Justice Bill Meier
 
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00280-CV
 
 



In the Interest of M.S.M., A Child


 


 



 
 
----------
FROM THE 323rd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
H.M. appeals the trial court’s order terminating her parental rights to M.S.M.[2] 
The trial court found that H.M. knowingly placed or knowingly allowed M.S.M. to
remain in conditions or surroundings which endangered M.S.M.’s physical or
emotional well-being, and engaged in conduct or knowingly placed M.S.M. with
persons who engaged in conduct which endangered M.S.M.’s physical or emotional
well-being.  The trial court further found that termination of H.M.’s parental
rights is in M.S.M.’s best interest.  We will affirm.
          H.M.’s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  In her motion, counsel avers that she has
conducted a professional evaluation of the record and, after a thorough review
of the applicable law, has reached the conclusion that there are no arguable
grounds to be advanced to support an appeal of this cause and that the appeal
is frivolous.  H.M. was given the opportunity to file a pro se brief on
her own behalf, but she did not do so.
Counsel’s
brief and motion meet the requirements of Anders by presenting a
professional evaluation of the record demonstrating why there are no reversible
grounds on appeal and referencing any grounds that might arguably support the
appeal.  See Anders v. California, 386 U.S. 738, 741, 87 S. Ct.
1396, 1398 (1967); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort
Worth 1995, no pet.).  This court has previously held that Anders
procedures apply in parental rights termination cases.  In re K.M.,
98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, no pet.).
In
our duties as a reviewing court, we must conduct an independent evaluation of
the record to determine whether counsel is correct in determining that the
appeal is frivolous.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991); Mays, 904 S.W.2d at 923.  Only then may we grant counsel’s
motion to withdraw.  See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).
We
have carefully reviewed the appellate record and H.M.’s appellate counsel’s
brief.  We agree with her appellate counsel that the appeal is wholly frivolous
and without merit.  We find nothing in the record that might arguably support
the appeal.  See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).
 Therefore, we grant H.M.’s appellate counsel’s motion to withdraw and affirm
the trial court’s order terminating H.M.’s parental rights to M.S.M.
 
 
BILL MEIER
JUSTICE
 
PANEL: 
LIVINGSTON,
C.J.; MEIER and GABRIEL, JJ.
 
DELIVERED:  December 13, 2012




[1]See Tex. R. App. P. 47.4.


[2]The trial court also
terminated the parental rights of M.S.M.’s alleged biological father, but he
did not appeal the trial court’s judgment.